Citation Nr: 0511875	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  01-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
and if so, whether the claim should be allowed on the merits.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant and acquaintances.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran had active service from October 1955 to July 
1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 RO decision which denied service 
connection for residuals of a back injury.  In October 2002, 
the Board ordered further development.  Thereafter, the 
veteran's claim was sent to the Board's Evidence Development 
Unit (EDU), to undertake the requested development.  In 
August 2003, the Board remanded the veteran's claim to the RO 
for further evidentiary development.  The claim has since 
been returned to the Board for appellate review. 

In unappealed rating actions in July 1986, June 1993, and 
June 1997, the RO denied the veteran's claim for service 
connection for a back condition.  The claim was again denied 
as not well grounded in a January 2000, rating decision.  The 
RO re-adjudicated the veteran's claim on a de novo basis in 
the May 2001 decision.  The adjudication was apparently made 
in accordance with provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, § 7 (Nov. 9, 2000); 
114 Stat. 2099, which provided for re-adjudication of certain 
claims denied as not well grounded between July 14, 1999 and 
November 9, 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The evidence received since the last final denial of the 
veteran's claim in June 1997, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for a back disability.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and its implementing regulations, as amended, impose 
heightened duties on VA to provide notice and assistance to 
claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. 
§ 3.159 (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

A rating decision becomes final if a notice of disagreement 
is not received within one year of the notice of that 
decision.  38 U.S.C.A. § 7105(b),(c).

Once a denial becomes final, the claim can be reopened only 
upon submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  

For claims to reopen submitted prior to August 29, 2001, new 
and material evidence is defined as If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, new and material evidence means evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a) (2001).  

This definition of new and material evidence applies in the 
instant case, because the veteran's request to reopen his 
claim was received prior to August 29, 20001.

In addition, for the limited purpose of determining whether 
the case should be reopened, the evidence is presumed to be 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the record since the last final denial 
in June 1997, includes the veteran's testimony at a hearing 
before the undersigned in July 2002.  The veteran offered 
details of an in-service back injury, and a continuity of 
symptomatology since service.  His witnesses provided 
corroboration that the veteran had experienced back pain 
since service.  In addition, the veteran submitted service 
department records showing that he undertook a parachute jump 
on the date in which he reported sustaining a back injury 
during such a jump.

This testimony contained information that was not previously 
of record, and was so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence sufficient to reopen his claim.



ORDER

New and material evidence has been submitted, and the claim 
for service connection for a back disability is reopened.



REMAND

In October 2002, the Board undertook additional development 
of the issue listed on the front page of this remand pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  

In August 2003, the Board remanded the claim to the RO for 
continuance of the initially requested development.  As the 
veteran's representative has pointed out, the development 
requested in August 2003, has not been fully accomplished.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  The 
Court's holding would seem to require that the Board ensure 
that development undertaken by the Board is completed.  

Board also requested that the veteran undergo a VA 
examination to determine the nature, extent and likely 
etiology of any current back disorder.  The veteran has not 
been afforded this examination.

The Board requested in-patient hospital treatment records 
from the veteran's period of service in June 1956 while he 
was stationed at Fort Bragg, North Carolina.  These records 
were requested from the National Personnel Records Center 
(NPRC).  NPRC responded that it needed the name of the 
hospital at which the treatment was provided.  It does not 
appear, however, that the veteran was requested to provide 
this information.

Accordingly, this case is REMANDED for the following actions:
 
1.  The veteran should be asked to 
provide the name of the hospital at 
which he received in-patient hospital 
treatment in June 1956, while stationed 
at Fort Bragg, North Carolina, for 
injuries of the back, head, arms, and 
chest.  When the veteran responds, 
furnish this information in contacting 
the National Personnel Records Center 
(NPRC), or any other appropriate 
agency, to request all available 
clinical records concerning the period 
of in-patient care identified.  Unless 
the veteran responds otherwise ask NPRC 
for records of the veteran's 
hospitalization at the base hospital 
for Fort Bragg, North Carolina in June 
1956.  If NPRC responds in the 
negative, ask for these records 
directly from the base hospital at Fort 
Bragg, North Carolina.

2.  Make arrangements for the veteran 
to be afforded an orthopedic 
examination to determine the nature, 
extent, and likely etiology of any 
current back disorder.  Send the claims 
folder to the examiner for review.  The 
examiner should note review of the 
claims folder.  Ask the examiner to 
identify the disorders that currently 
effect the veteran's back, and to 
provide an opinion, with respect to 
each current disorder, as to whether it 
is at least as likely as not (50 
percent probability or more) that the 
disorder was caused by injury incurred 
in a parachute jump in service in 1956.

3.  Then re-adjudicate the claim, and 
if it is not granted, issue a 
supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


